Citation Nr: 1450479	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 11, 2013.

2.  Entitlement to service connection for vertigo, also claimed as Meniere's Disease, also claimed secondary to service-connected bilateral sensorineural hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran had a hearing before the Board in July 2014 and the transcript is of record.

The Board notes that the Veteran's appeal seeking a total disability rating based on individual unemployability (TDIU) stems from a November 2008 claim.  During the pendency of this appeal, the Veteran was awarded a 100 percent schedular rating for his service-connected bilateral sensorineural hearing loss, effective June 11, 2013.  The 100 percent grant renders the Veteran's TDIU claim moot as of June 11, 2013, but not in terms of whether the Veteran was entitled to a TDIU prior to June 11, 2013.   See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thus the issue is properly rephrased above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The vertigo/Meniere's disease issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board indicating he wished to withdraw his appeal as to the issue seeking entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to service connection for a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204.  The Veteran testified before the Board in July 2014 indicating he wished to withdraw the issue of entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal seeking entitlement to a TDIU is dismissed.





REMAND

The Veteran contends he suffered with balance problems for years and believes his disequilibrium is either directly attributable to in-service exposure to various blasts and explosions or, in the alternative, caused or aggravated by his service-connected hearing loss and tinnitus.

The Veteran was afforded a VA examination in March 2009 where the examiner did not find any symptoms at that time warranting a diagnosis of vertigo or Meniere's disease.  A VA outpatient treatment record dated July 2010 indicates treatment for "disequilibrium which is multifactorial."  At that time, the treating physician's assistant indicated the Veteran's spinal disorders, which are not service-connected, played a major role.  The Veteran indicates falling many times in his house, and has been medically recommended to fall-proof his home.  This is also noted in the VA outpatient treatment records.

The Veteran was afforded another VA examination in January 2011 where the examiner at that time opined that the Veteran's disequilibrium was not vertigo and did not have any ear or vestibular relationship.  Rather, the examiner found the Veteran's problems with balance had to do with unrelated health issues.  Thus, the examiner opined it was not likely the Veteran's disequilibrium was caused or aggravated by his service-connected hearing loss.

The Veteran's representative argues the VA examination is inadequate because it did not address specifically whether the Veteran had Meniere's disease.  In support of the claim, the representative presented medical literature linking Meniere's disease specifically to hearing loss and tinnitus.  

The Board finds the VA examination inadequate also because the examiner's conclusion that the Veteran did not have true vertigo was not based on diagnostic testing, but rather reliance on 2009 and 2010 medical records.  The examiner also did not address or otherwise provide an opinion as to whether the Veteran's balance issues were caused or aggravated by the combined effect of the Veteran's service-connected hearing loss and tinnitus nor did the examiner address whether the Veteran's condition could directly be attributed to service, in light of his testimony that he was exposed to blasts and explosions in the military.  For these reasons, a new VA examination is warranted.

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from March 2013 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claims seeking service connection secondary to another service-connected disability.  Attempts should be made to obtain any records identified to include private treatment records and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in San Antonio, Texas and all associated outpatient clinics from March 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination with an ENT specialist to determine the specific diagnosis and likely etiology of the Veteran's complaints of dizziness, vertigo, Meniere's Disease, balance problems, and "disequilibrium" (as noted in a July 2010 VA outpatient treatment record).  

The examiner is asked to specifically perform any necessary diagnostic tests to confirm or rule-out a diagnosis, to include vertigo and Meniere's disease.

If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the vertigo and/or Meniere's Disease began in service, was caused by service, or is otherwise related to service in light of the Veteran's description of in-service blasts and explosions.

The examiner is also asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the vertigo and/or Meniere's Disease was caused or aggravated by his service connected hearing loss and/or tinnitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The claims folder must be reviewed by the examiner and the examiner is asked to specifically consider the Veteran's description of in-service exposure to blasts and explosions and the severity of his current hearing loss. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


